Citation Nr: 0935639	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  99-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

In August 2003, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Cleveland RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

In August 2004 and November 2006, the claims were remanded 
for further development.  Pursuant to the August 2004 remand, 
the Veteran was provided with notice of the VCAA in August 
2004, and an October 2005 response from the Social Security 
Administration (SSA) indicated that the Veteran's SSA folder 
could not be located.  In August 2004, the VAMC in 
Brecksville responded that it did not have records for the 
Veteran dated in the 1980s or early 1990s.  Most recently, 
the claims were remanded to obtain VA treatment records from 
the VAMC in Cleveland, Ohio, to provide the Veteran an 
opportunity to submit a release in order for VA to obtain any 
additional private treatment records, and to afford the 
Veteran a VA examination for his bilateral ankles.  In 
January 2007, VA sent the Veteran a duty to assist letter 
requesting that he submit a release for any private 
treatment.  There is no indication that the Veteran returned 
a completed release and in July 2009, he indicated that he 
had no further information or evidence to submit.  In May 
2007, the Cleveland VAMC responded that it did not have 
records for the Veteran dated in the 1980s.  As will be 
discussed below, the October 2007 VA examination for the 
ankle claims is inadequate and therefore the claim for a 
right and left ankle disability must be remanded.  

The Board acknowledges the Veteran's representative's 
contentions made in July 2009 that the RO/AMC did not comply 
with the November 2006 remand.  It appears that the Veteran's 
representative is contending that the RO did not fully 
develop and readjudicate the issues on appeal or provide the 
Veteran with a supplemental statement of the case (SSOC) for 
the issues not granted.  However, as noted above, with the 
exception of the VA examination, the directives of the remand 
were fully complied with and a June 2009 SSOC was issued.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remands and can 
now proceed with decisions for the claims for hearing loss 
and a psychiatric disability .  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The issues of entitlement to service connection for a low 
back disability, right ankle disability, and left ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of hearing loss that meets 
the provisions of 38 C.F.R. § 3.385.

2.  A psychiatric disability did not manifest during service 
or within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  A psychiatric disability was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in August 2004 for the claims 
for hearing loss and a psychiatric disability.  Although the 
letter was not sent until after the initial adjudication of 
the Veteran's claims in December 1998, it addressed all of 
the notice elements and the claims were subsequently 
readjudicated in January 2006 and June 2009 SSOCs.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Additionally, in March 2006 and April 2007 letters, the 
Veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in 
the timing of the notice was harmless error as service 
connection for hearing loss and a psychiatric disability is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records for 
which the Veteran provided a release are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims for hearing loss and a psychiatric 
disability.  As previously noted in the introduction, 
an October 2005 response from the SSA indicated that the 
Veteran's SSA folder could not be located.  In August 2004, 
the VAMC in Brecksville responded that it did not have 
records for the Veteran dated in the 1980s or early 1990s and 
in May 2007, the Cleveland VAMC responded that it did not 
have records for the Veteran dated in the 1980s.  Thus, there 
are no outstanding records for VA to obtain.  38 C.F.R. 
§ 3.159(c)(1), (2).

The Board acknowledges that the Veteran has not had VA 
examinations specifically for his claims for hearing loss and 
a psychiatric disability.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the hearing 
loss claim because there is no post-service diagnosis or 
indication of hearing loss.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Regarding the claim for a psychiatric 
disability, an examination is not needed because there is no 
competent evidence that any current psychiatric disability is 
related to the Veteran's service.  Moreover, as will be 
discussed more thoroughly below, the Board has determined 
that the Veteran's reports of psychiatric symptomatology 
during service are not credible.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").   Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claims for hearing loss and a 
psychiatric disability in this case.  38 C.F.R. 
§ 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to these claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for bilateral hearing 
loss.

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
bilateral hearing loss.  The Veteran claimed in his June 1999 
Form 9, that his hearing loss is related to noise exposure 
from the flight line.  He later testified that his hearing 
fluctuates and that he thought he sought treatment at VA and 
the C.C. in the early 1980s.

The service treatment records are absent for complaints, 
treatment, findings, or diagnoses of hearing loss.  Thus, 
there was no showing of hearing loss during service.  
Additionally, despite the Veteran's testimony that he first 
sought treatment for his hearing loss in the 1980s, VA 
treatment records dated from 1983 to 1986 are absent for 
complaints or findings of hearing loss.  Similarly, private 
treatment records, to include those from the C.C., dated from 
1985 to the present are absent for complaints or findings of 
hearing loss.  In fact, the first medical record reflecting 
that the Veteran complained of hearing loss was dated in 
January 2007.

The January 2007 VA treatment record noted that the Veteran 
complained of difficulty hearing in group and one on one 
situations.  He also reported exposure to jet engine noise.  
The Board finds it significant that the Veteran was found to 
have normal hearing sensitivity across the test frequencies 
except for a possible slight hearing loss at 4000 hz for the 
right ear only and at 8000 hz only for the left ear.  His 
speech identification ability was excellent bilaterally.  No 
hearing aid was recommended.

In sum, although the Veteran alleges that he first sought 
treatment for his hearing loss in the 1980s, the medical 
evidence of record reflects that he did not seek treatment 
until well after his separation from service.  Most 
importantly, the medical evidence of record shows that the 
Veteran does not currently have a diagnosis of hearing loss.  
There is no evidence of record indicating that the Veteran 
currently has hearing loss that meets the provisions of 
38 C.F.R. § 3.385.  Service connection requires evidence that 
establishes that the Veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  To the extent that the Veteran is contending that he 
has hearing loss that is related to noise exposure in-
service, he is not competent to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, without evidence of a 
current disability, entitlement to service connection for 
bilateral hearing loss is denied.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).

2.  Entitlement to service connection for a psychiatric 
disability.

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include psychoses, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  No compensation shall be paid if a disability is the 
result of a veteran's own willful misconduct, including the 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is the 
result of a veteran's own alcohol or drug abuse.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
psychiatric disability.  The Veteran asserts that he has a 
psychiatric disability that began during service.  The 
service treatment records are absent for complaints, 
treatment, findings, or diagnoses of a psychiatric 
disability.  A January 1982 entry from the mental health 
clinic indicted that the Veteran did not show up or call to 
cancel an appointment.  There is no separation examination or 
report of medical history of record.  In sum, there are no 
findings or diagnosis of a psychiatric disability during 
service.  

The first post-service evidence of a psychiatric disability 
is in an April 1990 private treatment entry of Dr. G.S., who 
treated the Veteran for his low back in the 1980s and 1990s.  
The April 1990 entry noted that the Veteran had diagnoses of 
schizophrenia, paranoid type; antisocial personality 
disorder, and borderline intellectual functioning following 
an evaluation from J.M.R., M.D. of Psychiatric Services for 
Adults.  Thereafter, it appears that he was hospitalized at 
the VAMC in Brecksville in September 1990 for alcohol 
withdrawal syndrome and alcohol dependence, continuous.  It 
was noted that it was his first admittance.  A mental status 
examination revealed that the Veteran was alert; oriented in 
time, place and person; without mood swings; and appropriate 
affect.  His immediate recall and recent and remote memory 
was intact without delusions or hallucinations.  He had no 
suicidal or homicidal ideas, and his insight and judgment 
were fair.  In January 1991, he was again admitted to the 
Brecksville VAMC for chemical dependence, continuous.  The 
results of the mental status examination were the same as in 
September 1990.  

In October 1992, the Veteran was hospitalized again at the 
VAMC in Brecksville for alcohol, cocaine dependence, 
continuous and antisocial personality disorder.  It was noted 
that psychiatric testing revealed that he did not have an 
acute psychiatric or schizophrenic illness, but most likely 
antisocial personality disorder and, therefore, his 
psychotropic medications were discontinued.  An October 1992 
VA psychiatric/psychological assessment indicated that the 
Veteran was insistent that he had serious psychiatric 
problems and wanted to get to a dual diagnosis unit in the 
psychiatric ward.  When asked to describe his psychiatric 
problems, he was vague and unconvincing.  His behavior did 
not appear consistent with VAMC patients with such a history.  
In particular, he did not appear to be actively hallucinating 
and in fact appeared to be sensitive to the interviewer's 
non-verbal reactions as he appeared to judge what he needed 
to do to achieve his goal.  Past records of psychiatric 
testing and after his alleged head trauma (post-service) and 
"manic-depressive" symptoms showed a picture quite 
inconsistent with psychosis and rather presented a picture of 
character pathology consistent with antisocial behavior and 
attempts to manipulate the system for secondary gain.  The 
diagnoses were cocaine dependence and antisocial personality 
disorder attempting to present a picture of psychiatric 
dysfunction for secondary gain.  

In July and August 1998 VA treatment entries, the Veteran 
reported hearing voices while in service that he did not 
report during service because he was afraid of getting kicked 
out.  In July 1998, the Veteran was admitted to a VAMC for 
cocaine and alcohol dependence.  Although the Veteran was 
under treatment for paranoid schizophrenia, the examiner 
noted that he had a presentation similar to that in 1992, 
when testing pointed more toward a characterological 
presentation.  The impression was cocaine and alcohol 
dependence and although the Veteran gave a history of 
paranoid schizophrenia, he presented with a strong 
characterological flavor and possible antisocial personality 
disorder.  It was further noted that his presentation was not 
consistent with paranoid schizophrenia.  Later 
hospitalizations from July to September 1998 and from 
September to December 1998 included diagnoses of cocaine 
dependence, alcohol dependency, paranoid schizophrenia by 
history, and rule out malingering.  Thereafter, the Veteran 
has been variously diagnosed with several substance 
dependence disorders, paranoid schizophrenia, and depression.  

Based on the forgoing, the Board finds that a psychiatric 
disability did not manifest until after the Veteran's 
separation from service.  As reflected above, there is no 
indication that a psychosis manifested within one year after 
separation from service.  38 C.F.R. §§ 3.309(a); 3.307(a)(3).  
Although the Board acknowledges the Veteran's contentions 
that he heard voices during service, the Board does not find 
these assertions credible.  The Board finds it significant 
that records pertaining to psychiatric treatment dated in 
1990 to 1992 were absent for indications that the Veteran was 
asserting his claimed psychiatric symptomatology began during 
service.  In fact, it was not until July and August 1998, 
after he filed his claim for compensation in June 1998, that 
the Veteran first reported hearing voices in service.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal 
interest may affect the credibility of testimony).  

Moreover, although it appears that the Veteran had a mental 
health appointment during service, he did not show up for it 
and it is unclear why the Veteran made the appointment.  
Further, in response to the undersigned question if he was 
diagnosed with schizophrenia during service, the Veteran 
replied that he could not recall.  Additionally, the Veteran 
was unsure when he first sought treatment for a psychiatric 
disorder after service, indicating that it might have been in 
1985 or 1988 when he thought he received medication.  
However, VA treatment records dated from March 1983 to June 
1986 are absent for any psychiatric treatment.  Importantly, 
the September 1990 VA hospitalization record indicates that 
it was the first time the Veteran was admitted to the 
Brecksville facility.  Thus it appears that the Veteran did 
not seek treatment for a psychiatric disability until the 
1990s.  

Most importantly, the Board finds the VA psychiatric 
assessments dated from 1990 to 1998 to be persuasive evidence 
that the Veteran did not have a confirmed diagnosis of a 
psychiatric disability eligible for VA compensation during 
that time period.  The Board affords great probative value to 
the October 1992 examiner's conclusions that the Veteran's 
presentation was most consistent with antisocial personality 
disorder, for which service connection cannot be awarded.  38 
C.F.R. 
§§ 3.303(c), 4.9.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, 
the examiner's conclusions were supported by descriptions of 
the Veteran's behavior, comparison to other patients with 
psychiatric diagnoses, and psychiatric testing.  Further, 
another examiner in 1998 reached a similar conclusion based 
on observations of the Veteran's behavior.  These conclusions 
are additionally supported by the hospitalization reports 
from July to December 1998 of paranoid schizophrenia by 
history only and rule out malingering, which indicates that 
further observation and testing did not indicate a confirmed 
diagnosis of schizophrenia.  On the contrary, the April 1990 
finding of paranoid schizophrenia was not accompanied by any 
rationale or evidence to evaluate how J.M.R., M.D. arrived at 
her conclusion.  Therefore, the more persuasive evidence of 
record does not reveal evidence of a psychiatric disability, 
in addition to substance dependence and antisocial 
personality disorder, until well after the Veteran's 
separation from service.  

Moreover, there is no competent evidence indicating that the 
Veteran has a current psychiatric disability that is related 
to service.  As previously discussed, the Board has found the 
Veteran's assertions that he heard voices in service not 
credible.  To the extent that the Veteran is asserting that 
he has a psychiatric disability that is related to service, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, there is no 
persuasive evidence indicating that the Veteran has a 
psychiatric disability that first manifested during service, 
within the first year thereafter, or is otherwise 
etiologically related therein.  38 C.F.R. § 3.303, 3.307, 
3.309.  






ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.


REMAND

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right ankle 
disability.  

In November 2006, the Board remanded the above claims for a 
VA examination to determine their etiology.  In October 2007, 
the Veteran underwent a VA examination wherein his claims 
file was reviewed by an orthopedist.  The examiner diagnosed 
bilateral ankle sprains and noted that the Veteran had a 
history of multiple recurrent sprains and strains in the late 
1970s and early 1980s.  He concluded that a relationship to 
recurrent symptomatology to his service connected injuries of 
25 years ago is purely speculative.  

The Board finds that the October 2007 VA examination is 
inadequate upon which to base a determination.  When 
rendering his conclusion that he could not opine to a 
relationship between the Veteran's in-service ankle sprains 
and strains and the current diagnosis, the examiner 
incorrectly characterized his in-service injuries as service 
connected.  The Veteran is not currently service connected 
for any disability related to his ankles.  Moreover, the 
examiner did not provide any rationale or explanation for his 
conclusion that a relationship between the in-service 
findings and current disability was speculative.  
Consequently, the Board cannot evaluate this opinion.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Therefore, a remand is necessary to afford the 
Veteran an adequate VA examination.  See also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Entitlement to service connection for a low back 
disability.

Before a decision can be reached on this issue, the Board 
finds that a VA examination is needed.  38 C.F.R. 
§ 3.159(c)(4)(i).  In his June 1998 claim, the Veteran 
contended that he injured his back in 1980.  During his 
hearing, he testified that he hurt his back in service 
lifting supplies.  He reported that he was told he had a 
sprain and should rest/take a few days off.

The service treatment records are absent for complaints, 
treatment, findings, or diagnosis of a low back disability.  
Post-service treatment records reflect that the Veteran had 
on the job back injuries in 1986 and 1989 for which he was 
treated.  Treatment records note that he has continued to 
complain of chronic low back pain.  An October 2000 private 
x-ray from the C.C. showed mild degenerative disc disease of 
L4-5 and narrowed intervertebral disc at L5-S1.  However, 
post-service treatment records also reflect that the Veteran 
reported a history of back problems since service in addition 
to his treatment following the post-service injuries.  In 
particular, an October 1992 VA treatment entry reflected that 
the Veteran had chronic back pain secondary to an on the job 
injury, starting in the military.  

The Board acknowledges that the Veteran is competent to 
report that he had back pain after lifting supplies during 
service.  Additionally, the Board finds the Veteran's 
contention that he began experiencing back pain in-service to 
be credible despite the lack of in-service treatment or 
complaints because of the October 1992 VA treatment record 
that was recorded before his claim in June 1998, which 
indicated that he had back pain that started in the military.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Therefore, as there is credible and competent evidence back 
pain after lifting heavy objects during service, evidence of 
a current low back disability, and competent and credible 
evidence of back pain since service, a remand is necessary 
for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claims for 
service connection for a left and right 
ankle disability.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claims for left 
and right ankle disabilities.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current right or left ankle 
disability is the result of a disease, 
injury, or event in service as opposed to 
its being more likely due to some other 
factor or factors.  The Board is 
particularly interested in determining if 
the in-service findings of ankle sprains 
are etiologically related to any current 
left and right ankle disabilities.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a low back 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a low 
back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current low back disability 
is the result of a disease, injury, or 
event in service as opposed to its being 
more likely due to some other factor or 
factors.  The Board is particularly 
interested in ascertaining the 
relationship, if any, between lifting heavy 
objects as a supply clerk during service 
and any current low back disability.   

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


